Title: To Thomas Jefferson from Benjamin Austin, Jr., 21 November 1804
From: Austin, Benjamin, Jr.
To: Jefferson, Thomas


                  
                     Respected Sir 
                     
                     Boston Novr. 21. 1804
                  
                  The success of the Republican Ticket for Election of President & vice president in this State of New Hampshire cannot but excite the warmest sensibility in the breast of every Citizen who wishes the harmony and prosperity of the United States.—Permit me, Sir, to congratulate you on this event, as it must be a pleasing consolation to every gentleman in the administration, & more particularly to One, who has so long been the immediate Object of opposition, within the Circles of such, whom we have reason to suppose are inimical to our Republican Constitution.
                  The satisfaction which I experience on this change of publick sentiment, induces me to present my particular congratulations, knowing, how far the lasting happiness of this Country is involv’d in this momentous decission.— The pleasure it must afford you, in finding The People of these States have not been corrupted from first principles, (notwithstanding the innumerable measures taken to deceive them) is a subject easier conciev’d than describ’d—The efforts of the Republicans in this quarter have heretofore been defeated, but the late success has greatly compensated them for their former dissapointments, & particularly such Individuals as have experienc’d the more immediate resentment of their Opponents.—The immense weight of influence arising in this Town through various Channels, has for many years plac’d our political concerns in a very hazardous state, & requird exertions of equal efficacy to counteract the designs of our Enemies.—We trust however, the Crizis has arriv’d, when the advocates of Republicanism may rejoice at the permanent establishment of those principles, calculated to promote the welfare of our Country, & preserve the Union of the respective States. 
                  I am respected Sir, with sentiments of the highest veneration Your most Obedt. Servant
                  
                     Benj. Austin Jr.
                  
               